UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6800


DAVID A. GAMBINO,

                    Plaintiff - Appellant,

             v.

FRANK HERSHBERGER, PHD/Chief Psychologist, Federal Correctional
Institution Cumberland; SHANE SHEETZ, PSY/D, Federal Correctional
Institution Cumberland; Mr. EIRICH, Lieutenant, Federal Correctional Institution
Cumberland; BRETT DODD, PSY/D, Federal Correctional Institution
Cumberland; LEON BRYAN, PSY/D, Federal Correctional Institution
Cumberland; 7 UNKNOWN OFFICERS AND 3 UNKNOWN NURSES; UNITED
STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-03806-TDC)


Submitted: October 30, 2017                                Decided: November 2, 2017


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Gambino, Appellant Pro Se. Jane Elizabeth Andersen, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Gambino filed an action in the district court seeking preliminary injunctions

to recover and preserve evidence for use in a future lawsuit against prison officials. The

district court denied the motions and dismissed the complaint because the Government,

once on notice of the potential lawsuit, was already obligated to preserve any existing

evidence and provided documentation that it was complying with that obligation. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Because Gambino’s informal brief does not challenge the basis for the district

court’s disposition, Gambino has forfeited appellate review of the court’s order. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). In any event, the

district court did not abuse its discretion in denying the motions for injunctive relief

because Gambino failed to demonstrate that he was likely to suffer irreparable harm in

the absence of an injunction. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3